Exhibit 10.4
AMENDMENT NO. 1
TO
PARTICIPATION AGREEMENT
     This Amendment No. 1 to the Participation Agreement of Thomas M. McDonough
(the “Amendment”), effective March 31, 2011, is made by and between Sourcefire,
Inc., a Delaware corporation (the “Company”), and Thomas M. McDonough (the
“Executive”).
     Whereas, the Company and Executive entered into that certain letter
agreement effective August 25, 2008, establishing a Participation Agreement
pursuant to the Sourcefire, Inc. Executive Change in Control Severance Plan (the
“Participation Agreement”); and
     Whereas, the Company and the Executive desire to amend the Participation
Agreement.
     Now Therefore, in consideration of the promises and mutual covenants herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Executive agree as follows:
1. Section 1(d) of the Participation Agreement is amended to read, in its
entirety, as follows:
     Definition and Interpretation of Good Reason. As provided by Section 6.2 of
the Plan, the definition of “Good Reason” found in Section 2.10 of the Plan
shall be deleted in its entirety and replaced with the following:
“‘Good Reason’ shall mean (i) a material decrease in the Participant’s Base
Salary and/or Target Bonus, (ii) a material reduction or material adverse change
in the Participant’s authority, duties, title or, job responsibilities, or
reporting structure, (iii) a geographic relocation of the Participant without
his or her consent more than thirty (30) miles from the current location of his
or her office as of the date hereof), or (iv) a willful and continued material
breach by the Company of this Agreement or the ‘Assignment of Inventions,
Non-Disclosure, Non-Solicitation and Non-Competition Agreement’ that has a
material adverse effect on the Participant; provided, however, that any proposed
Termination of Employment by the Participant shall be presumed to be other than
for Good Reason, unless the Participant first provides written notice to the
Company within ninety (90) days following the effective date of such event, and
the Company has been provided a

1 



--------------------------------------------------------------------------------



 



period of at least thirty (30) days after receipt of the Participant’s notice
during which to cure, rescind or otherwise remedy the actions, events, or
circumstances described in such notice. The Participant’s Termination of
Employment shall not be considered to be for Good Reason unless it occurs no
more than one hundred and twenty (120) days following the initial occurrence of
the purported Good Reason event(s) as described above”.
     Notwithstanding any contrary provision in the Plan or this Participation
Agreement, the parties acknowledge and agree that the reassignment of managerial
authority over the Company’s Information Technology and Operations Department
from you to the Company’s Chief Financial Officer shall not constitute Good
Reason.
2. Except as herein amended, the Participation Agreement is hereby ratified,
confirmed and affirmed for all purposes and in all respects.
     In Witness Whereof, the undersigned parties have executed this Amendment as
of the date first written above.

           

ACCEPTED AND AGREED TO:

SOURCEFIRE, INC.
      By:   /s/ Todd P. Headley         Name:   Todd P. Headley        Title:  
Chief Financial Officer and Treasurer              /s/ Thomas M. McDonough      
Thomas M. McDonough           

2 